Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner's Statement of Reasons for Allowance: Applicant’s most recent statements made in papers filed on 09/20/2021, and the entire prosecution history record includes rejections and applicant’s arguments. In addition, the terminal disclaimer filed on 09/30/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and approved.  The terminal disclaimer has been recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Le H Luu/
Primary Examiner, Art Unit 2448